DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
The amendment to claim 9 filed on 5/18/21/21 does not comply with the requirements of 37 CFR 1.121(c) because the markings showing amendments do not correspond to the immediate prior version of the claim dated 2/8/21.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any 
(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the band”. There is insufficient antecedent basis for this limitation in the claim in that a band has not been previously recited in the claim.
Claim 11 recites the limitations "the band" and “the selected area”.  There is insufficient antecedent basis for this limitation in the claim in that they have not been previously recited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troy et al. (US Patent Application Publication 20120180624) in view of The Firearm Blog: ATF NFA Marking Requirements (herein “TFB”). Troy et al. discloses a firearm noise suppressor, comprising: a baffle chamber unit (20) defining a plurality of separated interior chambers (30) and having a length and a substantially imperforate outer wall surface (see at least Fig. 1), the interior chambers separated by at least one interior baffle wall with a central opening configured to allow passage of a projectile (see at least Figs 2 and 3); and a removable end cap (i.e. identification band (40)) assembled on the baffle chamber unit covering less than the entire length of the baffle chamber unit’s length and a selected area of the band being affixed to the outer surface of the baffle chamber unit so as to prevent the removal of the band without a machining process to the selected area (par. 0024) (it is noted that a machining process would inherently be required to remove the band after it had been affixed by “adhesives, welds, or the like”). While Miele et al. does not expressly disclose the end cap having identifying indicia, TFB .

With regards to claim 6.  The firearm noise suppressor of claim 1, wherein the baffle chamber unit comprises a series of baffle parts joined together without a separate outside tubular housing. (see Figs.)

With regards to claim 7.    The firearm noise suppressor of claim 1, wherein the indicia is engraved on an outer surface of the identification band. (see at least Fig.pg 7 TFB) Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps; “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 227 USPQ 964.  Regarding the process for making the claimed suppressor or the Product by Process Claims, applicant is direct to MPEP § 2113 cited in the prior office action.  Therefore the indicia formed on the outer surface of the identification band by an engraving process, is not pertinent in this instance to the patentability of this product claim.

With regards to claim 8.    The firearm noise suppressor of claim 1, wherein the identification band is affixed to the baffle chamber units by adhesive welding the selected area of the band to the baffle chamber unit. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps; “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 227 USPQ 964.  Regarding the process for making the claimed suppressor or the Product by Process Claims, applicant is direct to MPEP § 2113 cited in the prior office action.  Therefore the band affixed to the baffle chamber units by a welding process, is not pertinent in this instance to the patentability of this product claim.

With regards to claim 9.    A method of manufacturing a firearm noise suppressor, comprising the steps of: providing a baffle chamber unit (see at least Fig. 1) defining a plurality of separated interior chambers and having a length and a substantially imperforate outer wall surface (see Figs.), the interior chambers separated by at least one interior baffle wall with a central opening configured to all passage of a projectile; placing a band (40) on the baffle chamber unit and affixing a selected area of the band to the baffle chamber unit in a manner that prevents the removal of the band without a machining process to the selected area (par. 0024) (it is noted that a machining process would inherently be required to remove the band after it had been affixed by the adhesive).

With regards to claim 10.    The method of claim 9, wherein the selected area of the band that is affixed (i.e. the interior surface of the band) does not include identifying indicia. 
Allowable Subject Matter
Claims 2-5 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641